Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and  27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and  27 recites the limitation "said information" in line 1.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
 
diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.
 
 
Claims 17, 18, 20-24 and 26-38 rejected under 35 U.S.C. 102(a)(2) as being anticipated by François et al. (A Single-Layer HDR Video Coding Framework with SDR Compatibility).

	With respect to claim 17, François et al. teach deriving scaled chroma components (Usdr, Vsdr) by correcting chroma components (Utmp, Vtmp) representing the chroma of an input image according to a first component (Ytmp) representing a mapping of the luminance component (luminance mapping) of said input image (HDR picture) used for reducing or increasing the dynamic range (HDR to SDR) of said luminance component, and a reconstructed component (1/β(Ytmp); equation (4)) representing an inverse mapping of said first component (Ytmp); and 
obtaining at least one correction factor (a, b; (control parameters); equation (5)) according to said at least one scaled chroma components (Usdr, Vsdr), said at least one 
wherein the correction factor (a) is obtained according to a function (Max(0, a ×  U sdr  + b ×  V sdr )) of the values of the component (Usdr ) for the pixels of the input image and correction factor (b) is obtained according to a function (Max(0, a ×  U sdr  + b ×  V sdr )) of the values of the component C12 for the pixels of the input image (equation (5)) (pages 17-18; HDR-to-SDR Decomposition Process).  

With respect to claim 18, François et al. teach that the function fct is a max function that determines the maximal value of correction factors computed for the pixels of the input image (pages 17-18; HDR-to-SDR Decomposition Process).  

With respect to claim 20, François et al. teach that the method further comprises encoding in a bitstream data comprising information representative of at least the scaled chroma components(Usdr, Vsdr) and metadata used to conveyed an information data representative of said at least one correction factor (a, b; (control parameters); equation (5)), (Fig. 2) (pages 17-18; HDR-to-SDR Decomposition Process).

With respect to claim 21, François et al. teach that the  information data represent coefficients of a matrix (Ac-1).  (page 20 equation (10)).

With respect to claim 22, François et al. teach that a single correction factor is considered .(page 17, HDR System Overview, single layer).  

            Claim 23 is rejected as same reason as claim 17 above.
            Claim 24 is rejected as same reason as claim 18 above.
            Claim 26 is rejected as same reason as claim 20 above.
            Claim 27 is rejected as same reason as claim 21 above.
            Claim 28 is rejected as same reason as claim 22 above.


With respect to claim 29, François et al. teach obtaining from a bitstream (B)(Fig. 2 between Encoding and Decoding) at least information representative of at least the scaled chroma components (U, V) and metadata used to conveyed an information data representative of said at least one correction factor (lutCC, a, b); 
obtaining at least one corrected chroma correction function by multiplying a chroma correction function by a correction factor (Equation (7)) (Fig. 2); 
obtaining scaled chroma components (Upost, Vpost) by multiplying chroma components (U, V) of an image by said at least one corrected chroma correction function(lutCC[ Y post ])(Equation (8)); and 
deriving components (R im , G im, B im) of a reconstructed image as a function of said scaled chroma components (Upost, Vpost) and a corrected matrix (A-1) that depends on an inverse of a theoretical color space matrix conversion and at least one correction factor, the coefficients of said corrected matrix (A-1) resulting of the division of coefficients of 
wherein the correction factor (a) is obtained according to a function (Max(0, a ×  U  + b ×  V )) of the values of the component (U) for the pixels of the input image and correction factor (b) is obtained according to a function (Max(0, a ×  U  + b ×  V )) of the values of the component (V) for the pixels of the input image (equation (7)) (Page 18 and 19, Fig. 2, 3 and 4; HDR Reconstruction and Metadata Description).  

With respect to claim 30, François et al. teach that the at least one correction factor is derived form a corrected matrix  that depends on an inverse of a theoretical color space matrix conversion and at least one correction factor, the coefficients of said corrected matrix resulting of the division of coefficients of said inverse of a theoretical color space matrix conversion by said at least one correction factor (page 20 left col. Lines 13-21).  

With respect to claim 31, François et al. teach that the values of at least one correction factor are collected over a pre-determined period of time (end-to-end) preceding the current time, and at the current time(real-time) a filtered version of each of these correction factors is delivered.(page 17, HDR System Overview).

With respect to claim 32, François et al. teach a single correction factor is considered (page 17, HDR System Overview).  


            Claim 34 is rejected as same reason as claim 30 above.
            Claim 35 is rejected as same reason as claim 31 above.
            Claim 36 is rejected as same reason as claim 32 above.
            Claim 37 is rejected as same reason as claim 17 above.
            Claim 38 is rejected as same reason as claim 29 above.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 19 and 25 are rejected under 35 USC 103 as being unpatentable over François et al. (A Single-Layer HDR Video Coding Framework with SDR Compatibility) in view of EBU (High Performance Single Layer High Dynamic Range (HDR) System for use in Consumer Electronic Devices)

      	François et al. do not teach expressly the at least one correction factor is encoded in a corrected color space matrix conversion by dividing the values of a theoretical color space matrix conversion by the at least one correction factor.
      	EBU teaches least one correction factor is encoded in a corrected color space matrix conversion by dividing the values of a theoretical color space matrix conversion (A = [A1, A1, A3])by the at least one correction factor (                
                    
                        
                            1
                        
                        
                            β
                            (
                            
                                
                                    Y
                                
                                
                                    t
                                    m
                                    p
                                
                            
                            )
                        
                    
                    ×
                    
                        
                            1
                        
                        
                            
                                
                                    L
                                
                                
                                    
                                        
                                            1
                                        
                                        
                                            γ
                                        
                                    
                                
                            
                        
                    
                    ×
                    
                        
                            
                                
                                    
                                        
                                            
                                                A
                                            
                                            
                                                1
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                A
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    
                
            ; equation (C.4)) (Pages 64-65 C.1.2 Theoretical Decomposition Process).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to encode a corrected color space matrix conversion image in the method of François et al.
      	The suggestion/motivation for doing so would have been that to correct the hue shift.
Therefore, it would have been obvious to combine EBU with François et al. to obtain the invention as specified in claim 19.

            Claim 25 is rejected as same reason as claim 19 above.

 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663